DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments dated 6/13/2022 regarding the 35 USC 102 (a)(1) and (a)(2) rejections of Claims 1-27 have been considered but are moot because the arguments do not apply to the references being used in the current rejection based on the applicant’s amendments. 
The drawing and specification objections are removed based on the applicants thorough and detailed corrections and responses.  The revised drawings and specification will be entered into the record.
The applicant and counsel are thanked for their detailed responses and explanations provided in their arguments and remarks, especially related to the details and advantages outlined on pages 6 and 7 of the Response to Arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 14, 15, 20-23, 26-27 are rejected under 35 USC 103 over Löhn (WO 2016102698 - hereinafter Löhn (Reference 1)); note use of US 10835065 of same family, as an English translation) in view of Parker et al. (US 20170007050 – hereafter referred to as Parker).  The Examiner’s Annotated Diagram A for Löhn follows:

    PNG
    media_image1.png
    518
    408
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
Examiner’s Annotated Diagram B for  Löhn (Reference 1) follows:

    PNG
    media_image2.png
    685
    1258
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
In regards to Claim 1, Löhn (Reference 1) teaches: A non-spill drinking cup system (Abstract, and Claim1) comprising: a container (2); a lid assembly (3) that is removably attachable to the container (See figure 1, thread attachment, 13), comprising an aperture (11); and a drinking tube (25), wherein the drinking tube extends through the aperture (21), the drinking tube comprising: an open end (29), a closed end (28), and a side wall (30-35 – side wall and structures); and a drinking valve (32 – deformable diaphragm), wherein the drinking valve includes: NOT EXPICITLY TAUGHT {
Löhn (Reference 1) does not explicitly teach a slit valve controlling the flow of fluid through the slit.
Parker, in a similar disclosure on a drinking container structure that teaches a vertically disposed diaphragm valve.  The Examiner’s Annotated Diagram CC for Parker follows:

    PNG
    media_image3.png
    754
    833
    media_image3.png
    Greyscale

Examiners Annotated Diagram - C
However, Parker teaches a vertically disposed diaphragm slit valve that has a: a drinking valve slit (Parker, Examiner’s Annotated Diagram C and item 1950 – apertures, further defined as slits in Paragraph 0188) disposed within the side wall (See Annotated Diagram – Figures 19a and b) , wherein the drinking valve slit (1950) comprises at least one elongated slit, and wherein the drinking valve slit (1950 configured as a slit) controls the flow of fluid by opening and closing the at least one elongated slit (Paragraph 0041-0042 describe the function of the valve, with the flexible valve face to prevent fluid flow when there is no suction – “in order to make it easier for the user to apply suction and open the valve).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the valve structure of Löhn (Reference 1),  providing the combined valve structure to prevent flow without suction and enable flow with suction as taught by Parker, motivated by the benefit by advantageously modifying the sealing characteristics to enhance the functionality for the user.  Moreover, simple substitution of a known element (Substituting one Diaphragm valve structure for another) with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the valve system of Löhn  (Reference 1) because Applicant has not disclosed that the vertically formed slit valve structure – absent any unique modifying support structure - of the instant application provides an advantage, is used for a particular purpose, or solves a stated problem over what is already revealed in the prior art by Parker.  Integrating unique advantages of both the valve and support structures that enhance the performance of the valve, and that is supported in both the specification and drawings will improve the prospect of developing a patentable distinction of this apparatus.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with any diaphragm valve because as it is within the ordinary skill in the art to size the components to achieve a desired flow rate as communicated by the customer.Therefore, it would have been an obvious matter of design choice to modify the valve of Löhn with the vertically disposed, diaphragm slit valve of Parker to obtain the invention as claimed.	
Regarding Claim 2, Löhn (Reference 1) as modified above, further teaches: wherein the drinking tube further comprises: a drinking straw portion (25) at the open end (29 – opening) of the drinking tube; a drinking valve portion (27), including the drinking valve (Described as the combination of 31 through 35), at the closed end of the drinking tube (See Figure 3); and an intervening portion (See reference Figures 1 of 2) between the drinking straw portion and the drinking valve portion (Embodied in Features 39, 39 and 40).
In regards to Claim 3, Löhn (Reference 1) as modified above, further teaches:  wherein the intervening portion is annular (36, 37, 38 and 40 as seen in isometric view of Figure 2), and wherein the annular intervening portion is concentric with the drinking valve portion (While it is acknowledged that some of the design elements of Löhn et al create a non-circular profile, it is apparent that the design substantially meets the concentricity restriction by the design features maintaining a generally symmetrical profile about the assemblies central axis) .
In regards to Claim 4, Löhn (Reference 1) as modified above, further teaches: wherein a thickness of a wall of the intervening portion (36 with respect to the centerline of 25) is greater than a thickness of a wall of the drinking valve portion (Valve portion wall being defined as the valve flow passage (34 through 32).
In regards to Claim 5, Löhn (Reference 1) as modified above, further teaches: wherein the intervening portion is adapted to secure the drinking tube to the lid assembly (See intervening portion, Items 38, 39 and 40 with Lid Structure, Reference diagram 2).
In regards to Claim 6, Löhn (Reference 1) as modified above, further teaches:  further comprising an extension straw that frictionally engages with the  intervening portion such that the drinking valve portion extends into the through bore of the extension straw (See Figure 4, Reference diagram 2 of 2).
In regards to Claim 7, Löhn (Reference 1) as modified above, further teaches: wherein the closed end is convex (See isometric view – Figure 2, item 28 is substantially rounded at its edges).
In regards to Claim 9, Löhn further teaches:  wherein a thickness of the side wall varies from one side to another side (Reference Diagram 2, thickness of 32/34 valve versus thickness of side wall 33)  .
In regards to Claim 14, Löhn (Reference 1) as modified above, further teaches: wherein the drinking straw portion comprises a flange (40), wherein the flange includes a chamfered upper edge (Figure 3, upper edge of 40) and a squared-off lower edge (Figure 3, lower edge, Column 10 – Lines 35-40).
In regards to Claim 15, Löhn (Reference 1) as modified above, further teaches: wherein the drinking tube further comprises a venting valve (See Figure 15 (not shown in reference Diagrams) – valve action provided by part 22 with respect to venting hole 50 where part 22 is the valve disposed on the drinking tube).
In regards to Claim 20, Löhn (Reference 1) as modified above, further teaches:  wherein the intervening portion includes a removal tab (See Figure 15, part 51).
In regards to Claim 21, Löhn (Reference 1) as modified above, further teaches: wherein the lid assembly comprises a drinking straw locating boss (Figure 4, Item 22 – conical sealing surface functions as locating boss) having the aperture therein (Clearly depicted in Figure 4).
In regards to Claim 22, Löhn (Reference 1) as modified above, further teaches: wherein the lid assembly includes a circumferential shoulder that is configured to frictionally engage with a squared lower edge of a flange of the drinking tube (Assembly depicted in Figure 1 or 4 has the capability to meet this requirement, – excerpt from specification: The drinking straw 25 is inserted into the holder 19 from below and is pulled through the holder 19 with the cone section 40, until the flange 38 abuts the sealing surface 22 so as to form a seal and the upper edge 39 engages over the ledge 23 in the holder 19).
In regards to Claim 23, Löhn (Reference 1) as modified above, further teaches: wherein the drinking tube comprises silicone or a thermoplastic elastomer (Column 10, lines 5-7).
In regards to Claim 26, Löhn (Reference 1) as modified above, further teaches: wherein the lid assembly and the container are secured by a screw thread, a push-fit or a clip-fit (Column 9, lines 15-30 – Threads 13 and 16 form screw thread attachment).
In regards to Claim 27, Löhn (Reference 1) as modified above, further teaches:  for inserting through a lid assembly of a non-spill drinking cup system (Column 10, lines 36-40).

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Löhn as modified by Parker and in further view of Lee (WO 2009099971), hereafter referred to as Lee.  The reference diagram of Lee is enclosed below:
 
    PNG
    media_image4.png
    738
    1352
    media_image4.png
    Greyscale

Examiners Annotated Diagram D
In regards to Claim 8, Löhn as previously modified, does not teach: wherein the or each elongated slit is 5 - 10mm in length.
Löhn discloses pictorially that the length of the elongated slit is of the order of mm to 10’s of mm (cm) , as illustrated comparatively in Examiner’s Annotated Diagram A, because Löhn’s container is configured to be held by a human hand and therefore features a diameter of the order of 10’s of mm (cm’s up to 1 dm). However, Löhn  does not expressly teach a specific range of slit length of 5-10mm.
In a similar drinking cup system, Lee teaches elongated slits measuring 5-25 mm (Examiner’s Annotated Diagram D), in other words the same order of magnitude as presently claimed. 
It would have been obvious to a person of ordinary skill in the art having the teachings of Löhn  and Lee before them at the time the application was filed, to modify Löhn’s cup system to have elongated slits measuring 5-25 mm, as taught by Lee.  A person of ordinary skill in the art would have been motivated to make such modification in order to control the venting action associated with the valve.
Additionally, Löhn  as modified by Lee does not expressly disclose that the slit length is specifically 5-10mm. 
However, it would have been obvious to one having ordinary skill in the art at the time the application was filed, to provide that the slit length range is narrowed to 5-10mm , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Löhn (Reference 1) as modified by Parker and further in view of Löhn (US 20160235229 - hereafter referred to as Löhn (Reference 2)).   The reference diagram of Löhn (Reference 2) is enclosed below:
 
    PNG
    media_image5.png
    785
    1354
    media_image5.png
    Greyscale

Examiner's Annotated Diagram E
In regards to Claim 10, Löhn (Reference 1) as modified by Parker teaches all the limitations of the parent claim.
The modified apparatus of Löhn does not explicitly teach strengthening structures around the aperture.
However, Löhn (Reference 2), in a similar disclosure on slit valve  drinking container structures, teaches: above, further teaches: wherein an interior of the side wall is provided with at least a pair of strengthening ribs (Löhn (Reference 2), See Figure 5, an alternate embodiment where 33 provides two strengthening ribs), each strengthening rib being disposed substantially near to, and at each side of, the or each elongate slit (33 surrounds Slit and flow passage 34 – MOTIVATION: In order to enhance the closing force and sealing characteristics of the valve – Paragraph 0020).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the sealing structure of the modified Diaphragm Valve of Löhn and Parker, providing the rib reinforcing structure taught by Löhn (Reference 2), motivated by the benefit of advantageously improving the performance characteristics of the valve and drinking container for the customer.  Moreover, combining prior art elements according to known methods to yield a predictable result (using strengthening ribs to improve valve closing action) is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 11, Löhn (Reference 1) as previously modified, does not explicitly teach relationships of the rib structures within the valve in the sidewall.
However, Löhn (Reference 2) teaches: wherein a set of strengthening ribs (50) separate a side wall into a first side (Figure 13 – 50) and a second side (Inner surface – 35), wherein the first side has a thickness that is greater than the second side (50 versus 35 meets this requirement), and wherein the or each elongate slit is included within the second side (See Figure 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-spill drinking cup system {Löhn as previously modified, with strengthening ribs as described by  Löhn (Reference 2) (Item 50, Reference Figure 13)} in order to reinforce the valve structure and increase  the durability and consistency of the valve function within the drinking system.  This anticipates the instant application’s claim for the same type of drinking valve system. 
In regards to Claim 12, Löhn as previously modified teaches all the limitations of the parent claim. 
Löhn as previously modified does not teach: variation of the rib structure between the sidewall and the valve.
However, Löhn (Reference 2) teaches: wherein the side wall has a first thickness at a first point (Figure 13) in which the or each elongate slit (35) is located, and a second thickness at a second point (50), the second point being on an opposite side of the first point (Disposed at the outer radius with respect to the center), wherein the thickness at the second point is greater than the thickness at the first point (See Figure 2) (In order to advantageously improve the clamping force of the valve – Paragraph 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-spill drinking cup system {Löhn as previously modified, with the structural details (First and Second Point Thickness requirements and increase in those thicknesses with respect to the reference points) as described by Löhn (Reference 2)(Item text, Reference Diagram)} in order to reinforce the valve structure and increase the durability and consistency of the valve function within the drinking system (Paragraph 0089).  
In regards to Claim 13, Löhn (Reference 1) as modified above already teaches all the limitations, including that: wherein the thickness of the side wall (Taken as the wall on which the valve is disposed upon) increases gradually from the first point to the second point {Löhn (Reference 2), See increase from 36 or 36 to 50 – with increase with respect to outer valve wall - in Löhn (Reference 2)}.  (See parent claim above for modification and motivation for the rejection of this claim.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Löhn as modified by Parker and in further view of Leimone et al. (US 20170190481 – filed in 2016)), hereafter referred to as Leimone). The reference diagram of Leimone is enclosed below:

    PNG
    media_image6.png
    767
    1317
    media_image6.png
    Greyscale

Examiner's Annotated Diagram F
In regards to Claim 18, Löhn as modified by Parker teaches: the limitations of the parent claim.
Löhn as modified by Parker does not teach: wherein the venting valve includes a lip which engages with the lid assembly to provide a liquid seal to prevent fluid flowing through a venting hole. 
However, Leimone et al. teaches: wherein the venting valve includes a lip (See Figure 7, item 134) which engages with the lid assembly (See Figure 10, Item 148) to provide a liquid seal to prevent fluid flowing through a venting hole (See Assembled picture of Leimone et al, top right of reference diagram).
It would have been obvious to one of ordinary skill in the art having the teachings of Löhn as modified by Parker and Leimone before them before the effective filing date of the claimed invention, to have modified Löhn’s (Reference 1)  non-spill drinking cup system with the venting valve and lid structural details (valve lip, lid assembly engagement resulting in a liquid seal) as described by  Leimone in order to advantageously prevent vent valve leakage and improve the  durability and consistency of the vent valve function within the drinking system.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Löhn and Parker in further view of Campbell (GB2488118) hereafter referred to as Campbell.  
In regards to Claim 24, Löhn as modified by Parker does not teach: wherein the drinking tube has a Shore A hardness of 20 - 60.
However, Campbell teaches: wherein the drinking tube has a Shore A hardness of 20 – 60 (See text excerpt from specification in Reference Diagram).
It would have been obvious to one of ordinary skill in the art having the teachings of Löhn  and Campbell before them before the effective filing date of the claimed invention to have further modified Löhn as modified by Parker’s non-spill drinking cup system with the drinking tube hardness requirement of Campbell (Page 7, Lines 17-24) in order to advantageously provide resistance to wear from biting.  Campbell’s ranges demonstrate that the use and combinations of materials to yield a  predictable result, for this example, a desired surface characteristic (in this case surface hardness and wear resistance).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Löhn as modified by Parker in further view of Liang (US 20160120343 A1), hereafter referred to Liang.  The reference diagram of Liang is enclosed below:

    PNG
    media_image7.png
    711
    1227
    media_image7.png
    Greyscale

Examiner's Annotated Diagram G
In regards to Claim 25, Löhn as modified above does not teach: wherein the lid assembly includes a sliding cover, and wherein the drinking tube is adjustable from a drinking position, where the drinking tube protrudes from the aperture of the lid assembly, to a closed position, where the drinking tube is held within a slot of the lid assembly by the sliding cover.
However, Liang teaches: wherein the lid assembly includes a sliding cover (24), and wherein the drinking tube (2222) is adjustable from a drinking position (See reference diagram), where the drinking tube protrudes from the aperture of the lid assembly, to a closed position (See Figure 7, reference diagram), where the drinking tube is held within a slot of the lid (see indentation on open container and note position of drinking tube within it in Figure 7) assembly by the sliding cover (24).
It would have been obvious to one of ordinary skill in the art having the teachings of Löhn and Liang before the effective filing date of the claimed invention to have modified Löhn as modified by Parker’s non-spill drinking system with the sliding cover and drinking tube sealing system of Liang (Tube – 2222, Cover – 24, closure mechanism furnished with protrusion outside of sliding cover that pinches drinking tube) in order to advantageously prevent liquids in the container from escaping the container.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                                                                                             
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733